Case 2:20-cv-10831-TGB-EAS ECF No. 33 filed 04/24/20       PageID.501   Page 1 of 8




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN

ERIC ESSHAKI, as candidate for United
States Congress and in his individual capacity;
MATT SAVICH, as candidate for the                  Case No. 2:20-CV-10831-TGB
Forty-Seventh District Court, Oakland County,
Michigan and in his individual capacity;           Hon. Terrence G. Berg
DEANA BEARD, as candidate for the Third
Circuit Court Judge, Regular Term,                 Mag. Elizabeth A. Stafford
Non-Incumbent Position in Wayne
County and in her individual capacity.
Plaintiffs,

vs.

GRETCHEN WHITMER, Governor of Michigan;
JOCELYN BENSON, Secretary of State of
Michigan; and JONATHAN BRATER,
Director of the Michigan Bureau of Elections,
in their official capacities,
Defendants.




               DECLARATION OF PLAINTIFF ERIC ESSHAKI

       Pursuant to 28 U.S.C. 1746, I hereby declare as follows:

       1.     The signature data provided in this Declaration is not exact and is

              based on good faith estimates after consultation with my campaign

              staff.




                                         1
Case 2:20-cv-10831-TGB-EAS ECF No. 33 filed 04/24/20       PageID.502    Page 2 of 8




      2.    On or around March 15, 2020, President Trump rolled out his “15

            days to slow the spread” initiative (the “Initiative”). This Initiative,

            asked people to practice social distancing and take other measures to

            prevent the spread of the novel SARS-CoV-2 virus (“Covid-19”).

      3.    On March 23, 2020, in response to the unprecedented Covid-19

            pandemic, Governor Whitmer issued Executive Order 2020-21 (the

            “Stay-home Order” or the “Order”).

      4.    As of March 31, 2020, my campaign staff assessed that we had

            approximately 700 petition signatures in our possession.1

      5.    On April 2, 2020, my campaign mailed an explanatory letter and

            blank petition forms to 1,000 homes within Michigan’s 11th

            congressional district in an attempt to obtain petition signatures (the

            “First Mailing”). The cost of this mailing was approximately $2,400,

            including printing, postage, and labor. This included pre-stamping of

            return envelopes with a live first class stamp (55 cents each). I hoped




1
  Although Defendants Brief in Support of Emergency Motion asserts that 793
signatures were collected before March 23, around 93 of those signatures were not
in my campaign’s possession, nor did I have recollection or knowledge of their
existence. However, when the media began to cover this case, volunteers who had
collected signatures on my behalf before March 23 contacted my campaign in the
days leading to the April 21 deadline and provided those previously collected
signatures.
                                        2
Case 2:20-cv-10831-TGB-EAS ECF No. 33 filed 04/24/20       PageID.503     Page 3 of 8




            this would drive up response rates even though it increased the costs

            of the mailing.

      6.    On or around April 5, 2020, volunteers and campaign staff began

            making follow-up phone calls to the recipients of the First Mailing.

      7.    Those phone calls continued for the next several days, and it was

            discovered that many intended recipients of the First Mailing reported

            that they had not yet received the blank petition form in the mail.

      8.    On April 12, 2020, and in anticipation that the filing deadline might

            be extended, my campaign decided to conduct another round of mail

            (the “Second Mailing”). This Second Mailing was printed and stuffed,

            and was sent on April 15, 2020 to another 1,000 homes for an

            additional $2,400.

      9.    On April 14, 2020, I received and had in my possession

            approximately fifteen (15) properly signed petition forms that I

            received because of the mailing. At this point my confidence that a

            mail campaign was viable continued to be very low given the

            response rate to date and news reports of mail delivery issues.

      10.   On or around April 15, 2020 this case began to receive more

            heightened press coverage, which I believe had an impact on grass

            roots interest in filling out and delivering petitions to my campaign.


                                         3
Case 2:20-cv-10831-TGB-EAS ECF No. 33 filed 04/24/20        PageID.504    Page 4 of 8




      11.   Over the next few days from April 16 through April 18 (Thursday,

            Friday, Saturday), I received approximately 150 signatures in the

            mail, with the bulk of these coming in on April 17, 2020.2 Not all

            were properly executed, and some were invalid because they suffered

            from certain technical defects. I cannot attest to the precise specificity

            of the number of signatures I received on each of these days, but I

            visited the PO Box frequently, and these are my best recollections.

      12.   Midday on April 20, 2020, when I retrieved the mail from the PO Box

            and also from my home, I had received approximately 125 additional

            signatures. Again, many of these were not properly executed.

      13.   Dates on petitions do not indicate when those petitions were in my

            campaign’s possession or when my campaign became aware of their

            existence.

      14.   Approximately 40% of the petition forms that I received in the mail

            had not been signed by the circulator or they suffered some other

            technical defect. My campaign staff and I worked hard prior to this

            Court’s April 20, 2020 Order to contact several of these circulators




2
  On the evening of April 17, my campaign team and I had approximately 950
signatures in our possession, but approximately 50 of these were on petition sheets
that had not been signed by the circulator.
                                         4
Case 2:20-cv-10831-TGB-EAS ECF No. 33 filed 04/24/20       PageID.505    Page 5 of 8




            and drive to their homes to obtain their signatures while maintaining

            the social distancing guidelines and taking other precautions.

      15.   In addition to receiving these signatures by mail, in the immediate

            days before April 21, some supporters contacted my campaign to let

            us know that they were leaving signed petition forms in their

            mailboxes for pick up, and additional signed petition forms were

            brought to my home by supporters.

      16.   M.C.L. 168.544f requires congressional candidates to submit at least

            1,000 valid signatures. Candidates are permitted, however, to submit

            up to 2,000 signatures to provide a “cushion” because it is common to

            have several signatures “thrown out” for technical defects. The state

            has a normal procedure to inspect and disqualify signatures it believes

            are invalid.

      17.   On April 21, 2020, I submitted approximately 1,220 signatures to the

            Michigan Bureau of Elections.

      18.   Although on its face my submission meets the 1,000 signature

            threshold, because the signatures came from various sources during a

            flurry of activity and heightened media reporting in the final hours

            before the April 21, 2020 deadline, my campaign team and I have not




                                        5
Case 2:20-cv-10831-TGB-EAS ECF No. 33 filed 04/24/20         PageID.506    Page 6 of 8




            had an opportunity to properly vet all of the signatures for technical

            defects.3

      19.   After I filed on April 21, 2020, I received an additional 60 signatures

            through the mail or that were delivered to me on petition forms that

            had been signed by the circulator. I also received an additional 57,

            which had not been signed by the circulator.

      20.   According to these estimates, the response rate from my mail

            campaign appears to be around 20%, but approximately half of these

            contained technical defects and/or were incomplete because they did

            not contain the signature of the circulator when I first received them.

            This figure also includes signatures that arrived in the mail after I filed

            on April 21, 2020. These are my good faith estimates and should be

            taken as a plus or minus fair approximation because I do not have

            records that indicate the method that each signature was obtained.

      21.   I declare under penalty of perjury, that the foregoing is true and

            correct.




3
  Out of an abundance of caution and because I believed the possibility of appeal
was likely, my campaign team and I decided to file on April 21, 2020 with the
signatures we had and with the knowledge that we could continue to supplement
the filing with additional signatures.
                                          6
Case 2:20-cv-10831-TGB-EAS ECF No. 33 filed 04/24/20       PageID.507   Page 7 of 8




Executed on this 24th day of April 2020 by:

X /s/ Eric Esshaki       ________
  ERIC ESSHAKI




                               Respectfully submitted,

                               LAW OFFICES OF GREGORY J. ROHL, P.C.

                               By: /s/ Gregory J. Rohl (P39185)
                                      Gregory J. Rohl
                                      41850 W. Eleven Mile Road, Suite 110
                                      Novi, MI 48375
                                      (248) 380-9404
                                      gregoryrohl@yahool.com
                                      Attorney for Plaintiff


Dated: April 24, 2020




                                        7
Case 2:20-cv-10831-TGB-EAS ECF No. 33 filed 04/24/20      PageID.508    Page 8 of 8




                         CERTIFICATE OF SERVICE


      THE UNDERSIGNED certifies that on the 24th day of April, 2020, the
foregoing paper was electronically filed with the Clerk of the Court using the ECF
system.

                                             /s/ Amanda Perkins
                                             Amanda Perkins
                                             Legal Assistant




                                         8
